Sarah Howard Jenkins, SaQSEir4 mening KOO S Bas LOCUM ROS: alfsiled 29/29/20 Page 1 of 2 9/28/20, 8:34 AM

M Gmail

Activity in Case 4:19-cv-00655-BSM Warren v. McNulty et al Brief in Support

 

 

 

ecf_support@ared.uscourts.gov <ecf_support@ared.uscourts.gov> Thu, Sep 10, 2020 at 12:00 AM
To: ared_ecf@ared.uscourts.gov

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-
mail because the mail box is unattended.

*“NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court

Eastern District of Arkansas

Notice of Electronic Filing

The following transaction was entered by Jenkins, Sarah on 9/10/2020 at 0:00 AM CDT and filed on 9/9/2020

Case Name: Warren v. McNulty et al
Case Number: 4:19-cv-00655-BSM
Filer: Janice Hargrove Warren

Document Number: 36

Docket Text:
BRIEF IN SUPPORT re [27] Motion for Summary Judgment,, filed by Janice Hargrove
Warren. (Attachments: # (1) Document, # (2) Document)(Jenkins, Sarah)

4:19-cv-00655-BSM Notice has been electronically mailed to:

George Jay Bequette , Jr &nbsp &nbsp jbequette@bbpalaw.com, fdurham@bbpalaw.com, msadler@bbpalaw.com
Sarah Howard Jenkins &nbsp &nbsp sarah@shjenkinslaw.com

William Cody Kees &nbsp &nbsp ckees@bbpalaw.com, fdurham@bbpalaw.com, msadler@bbpalaw.com
4:19-cv-00655-BSM Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1095794525 [Date=9/1 0/2020] [FileNumber=6639646-0

] [569b3b35be8d6900eab6027c6584e7ce4chi6ebd09a7443de53467al 2f2ba? fated
792€425013d17616674eda6afa3dc401919e5644bd3fb8e346b9ca944f961]]

PLAINTIFF'S
EXHIBIT

    
    

_

https://mail.google.com/mail/u/O?ik=b893ee99cfaview=pt&search=al...hread-f%3A1677421824115494131&simpl=msg-f%3A1677421824115494131 Page 1 of 2
Sarah Howard Jenkins, ASRi4 RIG OQSPe-BaMs RO GHOSE ROSA: afalled 99/29/20 Page 2 of 2

Document description:Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1095794525 [Date=9/1 0/2020] [FileNumber=8639646-1
] [71fb641fe7072026592357 112667 138ccadd9b96021eb404c88993ee3f4dd5ecebe
32217dc843f2b5cc56ac5b401 bd20c6ad2576a7 2ef98c34e69dfbc0e4b288]]
Document description: Document

Original filename:n/a

Electronic document Stamp:

[STAMP deecfStamp_ID=1095794525 [Date=9/1 0/2020] [FileNumber=8639646-2
] [Of6b2dec0162ff6d87681 ffia3baa7369f8de36c8213abac67a76437260c54d9b48
001d62dd475d3662ca9cf65f0f9a6a43f2370e3464d99213133e60dbee279]]

9/28/20, 8:34 AM

https://mail.google.com/mail/u/0?ik=b893ee99cf&view=pt&search=a...hread-f%3A1677421824115494131&simpl=msg-f%3A1677421824115494131 Page 2 of 2
